Exhibit 21.1 WHOLLY OWNED SUBSIDIARIES OF KENEXA CORPORATION EXCEPT AS NOTED Subsidiary of Kenexa Corporation 1. Kenexa Technology,Inc. (a Pennsylvania corporation) Subsidiaries of Kenexa Technology,Inc. 1. Kenexa Technologies Private Limited (an Indian private limited company) 2. Devon Royce,Inc. (a Pennsylvania corporation) 3. Nextworx,Inc. (a Pennsylvania corporation) 4. Kenexa Technology CanadaInc. (a British Columbia corporation) 5. Kenexa Recruiter,Inc. (a Delaware corporation) 6. Kenexa Government Solutions,Inc. (a Colorado corporation) 7. Kenexa Puerto Rico Inc. (a Puerto Rico corporation) 8. Kenexa Strategic Outsourcing Corporation (a Texas corporation) 9. Kenexa BrassRing,Inc. (a Delaware corporation) Shanghai Kenexa HR Consulting Co. Ltd. (China) – variable interest entity, 47% ownership Kenexa SA (Proprietary) Limited (South Africa) – Joint Venture, 51% ownership 12. Kenexa Compensation, Inc. (a Delaware corporation) 13. Kenexa Argentina S.R.L. (Argentina) Subsidiariesof Kenexa BrassRing, Inc. 1.
